Citation Nr: 1412746	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-25 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.

2. Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to August 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Although the issues of entitlement to an initial increased rating for posttraumatic stress disorder, Diabetes mellitus type II, and degenerative joint disease of the right great toe, are included in the Veteran's notice of disagreement (NOD), they have not been included in the Veteran's Form 9.  Therefore, the Board does not have jurisdiction over these issues.  

The Veteran submitted additional evidence to his claim for an increased rating of his degenerative joint disease of the right great toe with recurrent callus in June 2010, but it has not been adjudicated by the agency of original jurisdiction (AOJ).  The Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The decision below addresses the application to reopen a claim of service connection for hearing loss.  The underlying question of entitlement to service connection for hearing loss is addressed in the REMAND that follows the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The claim for service connection for hearing loss was previously in a rating decision dated December 1992; the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.  

2. Evidence received since December 1992 relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. A December 1992 RO decision that denied entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. The evidence added to the record since December 1992 is new and material; the claim for service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim to reopen.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   



Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

Service connection for hearing loss was initially denied by rating decision dated December 1992, on the grounds that the Veteran did not have a hearing loss disability for VA purposes.  There was no appeal filed, and that decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  Regardless of whether the RO reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.  

Since the last final denial, VA has received a February 2009 letter from the Veteran, in which he stated that he had trouble hearing some of the things that women say because their voices are in a range that is affected by his hearing loss.  

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The law is to be read so as to enable reopening rather than precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

On review, the Board finds that the Veteran has submitted new and material evidence.  The record contains lay evidence from the Veteran that he is experiencing new hearing loss symptoms, meaning that his hearing loss has deteriorated.  The Veteran is competent to report symptoms he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  

This new evidence relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156, 4.125(a).  It raises a reasonable possibility of establishing the claim.  Id.  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim is reopened.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hearing loss is reopened, and to this extent only, the appeal is granted.


REMAND

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the pure tone auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran's March 2009 VA examination and July 2012 private audiological examination both failed to meet this standard, although they did show a downward shift, most markedly from 0 decibels at 2000 Hertz in 2009 to 35 decibels at that same frequency in 2012.  The Board has also received a third private audiological examination, dated October 2011, but it did not include data about the Veteran's pure tone thresholds that are necessary to determine whether hearing loss may be considered a disability for VA purposes.  

In his August 2013 hearing, the Veteran reported that the physician who performed the October 2011 examination had told the Veteran that he would need to use hearing aids soon.  Later in the hearing, the Veteran's representative requested a new VA examination to obtain a more current picture of the Veteran's disability.  The continuing downward shift noted in the medical evidence of record and the Veteran's own lay testimony indicate that the state of the Veteran's hearing loss, a crucial fact in this claim, is worsening.  Therefore, the Veteran should be afforded a new examination to ensure that the record contains an accurate picture of the Veteran's hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The claims folder should also be updated to include VA treatment records compiled since December 2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records for the Veteran from the VA Medical Center in Salisbury, North Carolina, and all associated outpatient clinics including the clinic in Charlotte, North Carolina dated from December 1, 2010 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2. Thereafter, schedule the Veteran for a new audiological examination with an appropriate medical professional.  The examiner is asked to assess the current severity of the Veteran's hearing loss in accordance with 38 C.F.R. § 3.385.  Specifically, the examiner should determine the Veteran's pure tone auditory thresholds in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as well as the Veteran's speech recognition scores using the Maryland CNC Test.  

Following a review of the claims file, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss is related to his military service.  The examiner must provide a complete rationale for his or her opinion.  

3. Once the above development has been completed, readjudicate the issue of service connection for hearing loss.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


